Citation Nr: 1317123	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  08-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for small fiber neuropathy, idiopathic (claimed as peripheral neuropathy), to include as due to herbicide exposure


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Esq.


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran and his spouse appeared and testified at a videoconference hearing in June 2010 before a Veterans Law Judge; a transcript of that hearing is of record.  In January 2013, the Veteran was notified that the Veterans Law Judge who conducted his hearing was no longer employed by the Board and he was offered the opportunity to testify at another hearing.  In January 2013, he requested another video conference hearing.  However, in April 2013, he withdrew his request pursuant to 38 C.F.R. § 20.704 and indicated that he did not want to postpone or reschedule the hearing.  

In July 2010, the Board remanded the claim for further development and the matter is once again before the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Board remanded the Veteran's claim of service connection for small fiber neuropathy, idiopathic (claimed as peripheral neuropathy), to provide him with an adequate VA examination.  The Board found deficiencies in the previous September 2008 VA examination in that the VA examiner failed to provide an opinion regarding whether the numbness the Veteran felt in his legs in service was related to his current condition.  The Board also noted that the VA examiner opined that it would be speculation to say that Agent Orange was the etiology of the condition; however, the VA examiner did not have the benefit to review the Social Security Administration records.  The Board determined that the Veteran should be afforded an additional VA examination.  

In the July 2010 remand, the Board specifically requested that a new VA examination be performed by a neurologist.  Also, the examiner was requested to provide an opinion as to whether it was at least as likely as not that the Veteran suffered from any neurological disorder caused by exposure to herbicides in service, or as a result of any other event in service (to include the December 1969 notation of numbness in his legs).  The Veteran was afforded a new VA examination in July 2010; however, the examination was performed by a physician assistant.  It was not indicated that a neurologist was unavailable.  While the examiner determined that the Veteran's neuropathy was not related to Agent Orange, the examiner did not address whether or not the Veteran's neuropathy was directly related to service, including the December 1969 notation of numbness in the legs as was directed in the July 2010 remand by the Board.  Therefore a new VA examination is indicated.  

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71; see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999). 

The Board acknowledges that the July 2010 VA examiner failed to address whether any neurological disability was secondary to any back disabilities as was requested in the July 2010 remand.  However, as the Veteran is not currently service-connected for a back disability, the issue of whether there was substantial compliance with a prior remand addressing the claim as secondary to a back disability is moot.  Stegall, supra.  

In August 2011 correspondence, the Veteran's representative reported that the Veteran continues to receive pertinent treatment at the VA Medical Center (VAMC) in Canandaigua, New York and requested that VA obtain such records.  The Veteran's representative subsequently submitted treatment records dated from April 2011 to January 2012.  It does not appear that VA attempted to obtain any VA treatment records and in light of the gap between the last dated treatment records associated with the claims file, dated in March 2009, and the newly submitted treatment records beginning in April 2011 and ending in January 2012.  Therefore, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.) 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the VAMC in Canandaigua, NY from March 2009 to April 2011 and from January 2012 or any other VA medical facility that may have treated the Veteran for neuropathy and associate those documents either with the claims file or the Virtual VA eFolder. 

2.  Thereafter, the Veteran should be afforded a VA neurology examination, to be performed by a neurologist.  If a neurologist is unavailable, the record should reflect this fact.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and Virtual VA eFolder, must be made available to the physician for a thorough review of the case.  A notation to the effect that this record review took place must be included in any report.  

Following a review of the claims file, the neurologist is requested to examine the Veteran, order any necessary testing, and provide diagnoses of any neurological conditions currently affecting the Veteran.  

For each neurological disability found, the examiner should opine whether it is it at least as likely as not, i.e. a 50 percent probability or greater, that it had its clinical onset in service or is etiologically related to inservice herbicide exposure, the in-service December 1969 notation of numbness in the legs, or any other inservice incident.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

All opinions must be accompanied by an explanation of the bases for the opinion.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed explanation as to why this is so must be provided.

3.  Thereafter, the RO should re-adjudicate the claim.  If the decision remains in any way adverse to the appellant, he and his representative should be provided with a Supplemental SOC (SSOC) that includes a review of all evidence that has been associated with the claims file and Virtual VA eFolder since the September 2011 SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


